Citation Nr: 1525983	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-04 140	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 9, 2010 Board decision that denied the moving party's claim of CUE in the July 2008 Board decision that assigned an initial 70 percent disability rating for gunshot wound injury residuals to Muscle Groups XIII, XIV, XVI, XVII, and XVIII.

2.  Whether there was CUE in a July 2, 2008 Board decision, which assigned an initial 70 percent disability rating for gunshot wound injury residuals to Muscle Groups XIII, XIV, XVI, XVII, and XVIII.

3.  Whether there was CUE in a January 17, 2001 Board decision which denied the moving party's claim of CUE in a July 1953 rating decision that assigned a 20 percent disability rating for left sciatic nerve injury.

(The issues of the Veteran's entitlement to earlier effective dates for the award of a total disability rating due to individual unemployability (TDIU) and entitlement to special monthly compensation (SMC) based on aid and attendance and housebound status are addressed in a separate dismissal.)



REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The moving party  is a Veteran who had active duty service from May 1950 through June 1956.

This matter comes before the Board as an original action brought on motions of the moving party to reverse or revise, on the basis of CUE, Board decisions promulgated on January 17, 2001, July 2, 2008, and August 19, 2010.

A July 2014 Board decision denied the moving party's motions asserting CUE in the Board's January 2001 and August 2010 Board decisions, and dismissed the moving party's motion asserting CUE in the July 2008 Board decision.  The moving party subsequently appealed those denials and dismissal to the Untied States Court of Appeals for Veterans Claims (Court).  While that appeal was pending, VA and the Court were both notified that the moving party had passed away.  By a March 2015 memorandum decision, the Court dismissed the moving party's appeal.

Because the July 2014 Board decision was in an appellate status before the Court when the moving party died, that decision is not considered final.  Accordingly, this matter now returns to the Board for dismissal and final disposition.

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1950 through June 1956.
2.  In November 2014, the Board was notified by the RO in Montgomery, Alabama that the moving party died on November [redacted], 2014.
CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died while his appeal of the Board's July 2014 decision, which denied claims of CUE in previous Board decisions promulgated in January 2001, July 2008, and August 2010, was pending before the United States Court of Appeals for Veterans Claims (Court).    As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2014); 38 C.F.R. §§ 20.1401(b) (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2014).




ORDER

The motion is dismissed.




                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



